 Case: 1:18-cv-00998 Document #: 114 Filed: 12/19/18 Page 1 of 1 PageID #:822

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Nevest Coleman
                               Plaintiff,
v.                                                 Case No.: 1:18−cv−00998
                                                   Honorable Robert W. Gettleman
City of Chicago, et al.
                               Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, December 19, 2018:


        MINUTE entry before the Honorable Maria Valdez: Motion hearing held on
Plaintiffs' Joint Motion to Compel Defendant City to Produce Unredacted Documents
[112]. Defendants to file a response by 1/2/19. Continued motion hearing set for 1/8/19 at
10:15 a.m. Mailed notice(lp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
